Citation Nr: 0635066	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease (CAD), status-post coronary artery 
angioplasty with stent, which was performed on June 12, 2001. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter




ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from July 1953 to November 
1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision rendered by the 
North Little Rock, Arkansas RO, which denied compensation 
under 38 U.S.C.A. § 1151.  

The veteran was afforded a personal hearing before the 
decision review officer in March 2005, and likewise, afforded 
a Board travel hearing before the undersigned Veteran's Law 
Judge at the local RO in January 2006.  Both transcripts of 
the hearings have been reviewed and are associated with the 
file.


FINDING OF FACT

The medical evidence reflects the veteran does not suffer an 
additional disability as a result of the June 12, 2001 
procedure performed by VA providers. 


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for CAD, status-post coronary artery stent 
and angioplasty performed on June 12, 2001, are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Section 1151 claim

The veteran essentially contends that he is entitled to § 
1151 compensation because VA unnecessarily performed a 
cardiac angioplasty and stent placement on June12, 2001 in 
that he had no cardiac problems prior to.  He also contends 
that he was told by other VA providers that this procedure 
was conducted negligently in that an artery was torn, causing 
him to suffer a mycoardial infarction.  Furthermore, as a 
result of this procedure, he reports that he is unable to 
work full-time, and suffers from excessive weakness.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  In pertinent part, 38 
U.S.C.A. § 1151 provides as follows:

      (a) Compensation under this chapter and dependency 
      and indemnity compensation under chapter 13 of this
      title shall be awarded for a qualifying additional  
      disability or a qualifying death of a veteran in 
the 
      same manner as if such additional disability were 
      service connected.  For purposes of this section, 
      a disability or death is a qualifying additional 
disability 
      or qualifying death if the disability or death was 
not the  
      result of the veteran's willful misconduct and-

      (1) the disability or death was caused by hospital 
care, 
      medical or surgical treatment, or examination 
furnished 
      the veteran under any law administered by the 
Secretary, 
      either by a Department employee or in a Department 
      facility as defined in section 1701(3)(A) of this 
title, 
      and the proximate cause of the disability or death 
was-

      (A) carelessness, negligence, lack of proper skill, 
error
       in judgment, or similar instance of fault on the 
part of the
       Department in furnishing the hospital care, 
medical or 
       surgical treatment, or examination; or

      (B) an event not reasonably foreseeable.
      
38 U.S.C.A. § 1151 (West 2002).

The medical record establishes that VA providers conducted a 
cardiac angioplasty with stent on June 12, 2001, and that the 
veteran currently suffers from cardiac problems.  The key 
question in this case is whether he suffered any additional 
disability as a result of that procedure.  In reviewing the 
evidence, it simply does not reflect that he suffers from any 
additional disability because of VA treatment.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006). 

Initially, the veteran has provided testimony and various lay 
statements in support of his claim.  However, it is noted 
that his own or lay opinions on medical diagnoses or 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
establish the presence of a disability or etiology of the 
same.   

Background

The evidence consists of VA treatment records since 1999, and 
two VA examinations.  An April 1999 note shows that the 
veteran reported he was not working full-time as he was semi-
retired.  The treatment records also reflect that the veteran 
has been followed and treated with medication for history of 
hypertension (the April 1999 progress note reflect a history 
of hypertension, and notes thereafter reflect that he was 
prescribed medication for hypertension).  Furthermore, since 
around July 1999, treatment records note that he showed signs 
of lower extremity edema (which is likewise related to 
cardiovascular impairment).  In particular, a July 1999 
treatment note reflected 2+ pitting edema in the lower 
extremities.  About a year later, in October 2000, the 
veteran was treated with medication, support stockings, and 
was instructed to keep his legs elevated due to lower 
extremity edema (see October 2000 progress note).  Then, in 
April 2001, an EKG report reflected normal sinus rhythm (NSR) 
with unifocal pre-ventricular contractions (PVCs).  
Subsequently, at a May 2001 visit, the veteran presented with 
complaints of chest tightness and palpitations, and had an 
abnormal Holter test, which reflected ectopy of the heart.  
Thus, the veteran was scheduled for cardiac catheterization 
to further evaluate, which was performed on June 12, 2001.

Prior to the actual procedure, a June 12, 2001 pre-
catheterization note reflected history of palpitations and 
chest pain during the previous two years, and that the 
veteran's Holter test in May 2001 showed complex ventricular 
ectopy.  During the catheterization on June 12, 2001, which 
consisted of percutaneous coronary intervention where an 
instrument was inserted through a vessel to check for 
abnormalities, an 80 percent blockage of the left anterior 
descending coronary artery (LAD) was found.  Thus, 
angioplasty and stent placement was performed.  A procedure 
note dated June 12, 2001 described in detail what was done 
during the procedure (there was no notation that an artery 
was torn or that the veteran suffered a heart attack).  
Immediately following the procedure, another June 12, 2001 
progress note showed the veteran was taken to recovery, and 
had problems with his bladder, and swelling in his ankles.  
Later that night, the veteran complained of chest pain that 
was an eight out of ten on the pain scale.  An EKG was 
conducted, nitroglycerin was given, and the veteran was 
transferred to a cardiac care unit (CCU).  A June 14, 2001 
progress note stated the veteran tolerated the June 12, 2001 
procedure well without any complications.  No treatment note 
concerning the procedure reflected that an artery was torn.  
The veteran was discharged home a few days later.

Then on June 29, 2001, the veteran presented to the VA 
Emergency Department with complaints of chest pain, and upon 
lab testing, his CP and CKMB (enzymes) were elevated and he 
was admitted to the hospital.  The admitting note reflected a 
history of the veteran suffering a heart attack with a CKMB 
peak of 12.6 during the June 12, 2001 procedure.  Likewise, a 
July 1, 2001 progress note showed that the veteran received a 
stent to the LAD on June 12, 2001 in which he suffered an 
interoperative MI with a CKMB peak of 12.6.  On July 2, 2001, 
he underwent another cardiac catheterization, apparently 
without any complications and was discharged home on July 3, 
2001.

The veteran has since been routinely followed for his cardiac 
problems, and has intermittently complained of generalized 
weakness.  For example, a February 2002 note, regarding a 
cardiovascular research study the veteran was involved in, 
reflected no complaints of chest, or generalized muscle pain.  
However, an April 2002 consult note reflected complaints of 
generalized fatigue and feeling tired, and noted a history of 
coronary artery disease (CAD) and hyperlipidemia.  Upon 
examination, muscle tone and strength were normal, and there 
was no evidence of myopathy.  A September 2003 follow-up 
progress note reflected a history of hypertension, 
hyperlipidemia, CAD, and congestive heart failure.  The 
provider noted the veteran was doing well with theses 
conditions.  A December 2004 follow-up note showed a history 
of the same conditions, and that the veteran complained of 
leg cramps at night, but was able to continue working.  The 
provider concluded the CAD was stable, as the veteran had not 
needed nitroglycerin.  The provider recommended a follow-up 
in six months.

With regard to the current claim, two VA examiners gave an 
opinion about the matter.  At a March 2003 examination, the 
veteran reported that during the June 12, 2001 procedure, an 
artery was torn and he suffered a heart attack as a result.  
Upon examination, except for 1+ edema of the pretibial (legs) 
areas, the veteran's cardiac work-up was essentially normal.  
The provider stated that after review of the claims file, he 
determined that the veteran did suffer a heart attack during 
the June 12, 2001 procedure.  However, he opined that there 
was not inappropriate or untimely treatment of his cardiac 
disorder that would have had an adverse effect on the outcome 
of the procedure.  He further concluded that the veteran 
suffered from CAD, and as a result, could have some residual 
problems associated with this, but stated that these 
residuals were not the result of negligence, poor judgment, 
inappropriate or untimely treatment provided by VA providers.  

Likewise, the examiner from a March 2005 examination stated 
that after reviewing the file, the veteran had evidence of 
heart disease at the time of his initial coronary 
catheterization in June 2001, with an 80 percent blockage of 
the LAD, but that the symptoms the veteran currently suffers 
from were not the result of treatment provided by VA.  He 
further stated that the veteran did suffer a heart attack 
following the procedure, and the veteran has since reported 
chest tightness.  Upon examination, 3+ edema was noted on the 
left ankle and 2+ edema on the right.  Otherwise, the cardiac 
system was essentially within normal limits.  He diagnosed 
the veteran with atherosclerotic heart disease.  He explained 
that the veteran had evidence of heart disease at the time of 
the initial catheterization, that there was some dislodgement 
of a clot during the procedure and the veteran suffered a 
mild heart attack afterward.  However, there is no evidence 
that an artery was torn during the procedure that resulted in 
a heart attack.  He further opined that the veteran's current 
CAD was not the result of improper treatment provided by the 
VA Medical Center; dislodgement of a thrombus can always be a 
complication of any catheterization procedure, such as the 
veteran had, and was recognized as a complication of the 
procedure.  After review of the records, there was no 
evidence of carelessness, negligence, error in judgment, or 
lack of proper treatment on the part of VA in providing care 
to the veteran. 


Analysis

In review of the evidence, it is apparent the veteran 
currently suffers from cardiac disease.  However, this 
condition does not appear to be an additional disability, but 
instead, a natural progress of the underlying disease 
process, in which he apparently had prior to the June 12, 
2001 procedure.  For example, as detailed above, before the 
procedure, he had been treated for history of hypertension, 
lower extremity edema and had complaints of chest tightness 
and palpitations for two years.  Moreover, just prior to the 
procedure, the veteran had abnormal cardiac tests, which led 
to the procedure in which an 80 percent blockage of an artery 
was found.  

In addition, although the veteran has had complaints of 
fatigue and weakness since the procedure, his overall cardiac 
status has been described as stable, there was no evidence of 
myopathy, and two VA examiners have specifically opined that 
the veteran does not suffer any additional disability as a 
result of VA treatment, but rather, his condition (complaints 
of weakness and intermittent chest pain) is due to his innate 
disease.  These examiners saw no carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault, or an event not reasonably foreseeable.  Lastly, 
regarding his inability to work full-time, the evidence 
reflects that the veteran was semi-retired before his June 
12, 2001 procedure. 

Thus, the preponderance of the evidence establishes that the 
veteran does not suffer any additional disability due to 
careless, negligent VA treatment, lack of proper skill, error 
in judgment or similar instance of fault, or an event not 
reasonably foreseeable.  Accordingly, the veteran's appeal 
for benefits under 38 U.S.C.A. § 1151 is denied.  

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their claims 
under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper notice must be provided to a 
claimant before the initial unfavorable agency or original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet.  App. 
112, 120-21 (2004) (Pelegrini II).  

In a September 2002 letter, before the initial adjudication, 
VA essentially notified the veteran of all elements required 
by Pelegrini II.  More recently, it has been determined in 
Court that proper notice should also include information 
regarding (a) the evidence necessary to establish a 
disability rating and (b), the effective date for any 
disability evaluation awarded.  Notice regarding (a) and (b) 
was not provided to the veteran, however, the Board finds no 
prejudice in proceeding with the issuance of a final decision 
because the preponderance of the evidence is against the 
veteran's claim for compensation pursuant to 38 U.S.C.A. § 
1151, and the issues of disability ratings and effective 
dates are rendered moot.  See Bernard v. Brown, 4 Vet.  App. 
384 (1993).

As to VA's duty to assist, VA has a duty to assist appellants 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 20.901.  Relevant VA treatment records are associated with 
the file; and there are no indications that relevant records 
exist that have not been obtained.  Two VA examinations were 
conducted; their reports were reviewed and are associated 
with the file as well.  Thus, VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status-post coronary artery 
angioplasty with stent, which was performed on June 12, 2001 
is denied. 


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


